McMurray, Presiding Judge,
concurring in part and dissenting in part.
While I concur in most of what is said in the majority opinion, I must respectfully dissent as to the majority’s imposition of a penalty against appellant pursuant to Rule 26 (b) of the Rules of the Court of Appeals of Georgia. I am not disposed to support the majority’s conclusion that appellant’s enumerations of error are so specious as to warrant this court’s imposition of such sanctions.
I am authorized to state that Judge Carley joins in this opinion.